Case 1:19-cv-23825-UU Document 14 Entered on FLSD Docket 10/04/2019 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                          Case No.: 1-19-CV-23825-UU
 GORDON BELLO,

             Plaintiff,
 vs.
 JERRY FALWELL, JR.,
             Defendant.
 _______________________/


                       JOINT STIPULATION OF SETTLEMENT AND

                    REQUEST FOR RESERVATION OF JURISDICTION

 Plaintiff, Gordon Bello, and Defendant, Jerry Falwell, Jr., by their respective undersigned

 attorneys, do hereby stipulate that a settlement has been reached between the parties as follows:

 Upon the receipt of monetary sum (already agreed upon between the parties) to be paid to the

 Plaintiff by the Defendant, the Plaintiff will provide a signed general release to the Defendant

 (an executed copy of which is being held by Defendant’s counsel for consummation of the

 settlement agreement) and the Plaintiff will dismiss this lawsuit with prejudice, each side to pay

 its own fees and costs. The parties are able to consummate their settlement promptly after the

 Court’s ruling on the Plaintiff’s Motion To Deny Charging Lien filed Oct. 4, 2019.

 The Plaintiff and Defendant request that the Court reserve jurisdiction over the parties and the

 charging lien in order to consummate the parties’ settlement agreement.

        SO STIPULATED on Oct. 4, 2019:

                               By:__/s/ Michael L. Addicott_____
                                      Michael L. Addicott / FBN 456446
                                      mlaesq@addicottlaw.com
                                      ADDICOTT & ADDICOTT, P.A.
                                      900 N. Federal Highway, Suite 201
                                      Hallandale Beach, FL 33009
                                      Phone (954) 454-2605
                                      Attorney for Mr. Bello /Plaintiff
Case 1:19-cv-23825-UU Document 14 Entered on FLSD Docket 10/04/2019 Page 2 of 2



                              By:__/s/ Joshua B. Spector
                                     Joshua B. Spector (FBN 584142)
                                     joshua@spectorlegal.com
                                     LAW OFFICES OF JOSHUA SPECTOR, P.A.
                                     283 Catalonia Ave., Second Floor
                                     Coral Gables, FL 33134
                                     Phone (786) 786-7272
                                     Attorney for Mr. Falwell/ Defendant


                              CERTIFICATE OF SERVICE

 I HEREBY CERTIFY that on Oct. 4, 2019, I electronically filed the foregoing with the Clerk of
 Court by using the CM/ECF system, which serves a copy on all counsel of record and served
 Donald R. Jones, Esq. and Law Offices of Donald R. Jones, by fax 1-305-728-0537; by US Mail
 to: Donald R. Jones, Esq. and Law Offices of Donald R. Jones, 4090 Laguna St., 2nd Floor, Coral
 Gables, FL 33146 and by email to djones@drjpa.com



                                     By:__/s/ Michael L. Addicott_____

                                     Michael L. Addicott / FBN 456446
                                     mlaesq@addicottlaw.com
                                     ADDICOTT & ADDICOTT, P.A.
                                     900 N. Federal Highway, Suite 201
                                     Hallandale Beach, FL 33009
                                     Phone (954) 454-2605
                                     Attorney for Mr. Bello /Plaintiff
